    Case 4:18-cv-00906-ALM-CAN Document 35 Filed 08/18/20 Page 1 of 1 PageID #: 595




                                 United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      FRANCIS AMODU SMITH                              §
                                                       §   Civil Action No. 4:18-CV-906
      v.                                               §   (Judge Mazzant/Judge Nowak)
                                                       §
      CHARLES DAWSON OSBORNE, ET AL.                   §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On July 14, 2020, the report of the Magistrate Judge (Dkt. #31) was entered containing proposed

     findings of fact and recommendations that Plaintiff Francis Amodu Smith’s Motion to Alter or

     Amend Judgment or, Alternatively, for New Trial (Dkt. #26) be denied. The Court extended the

     deadline to file objections to Friday, August 14, 2020 (Dkt. #34).

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.    conclusions of the Court.

            It is, therefore, ORDERED that Plaintiff Francis Amodu Smith’s Motion to Alter or

     Amend Judgment or, Alternatively, for New Trial (Dkt. #26) is hereby DENIED.

            IT IS SO ORDERED.
            SIGNED this 18th day of August, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
